DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               A.C., the mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                                No. 4D21-683

                               [June 25, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2020-DP-
000123.

   David J. Joffe of Joffe Law, P.A., Fort Lauderdale, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Rebecca L.
Bartlett, Senior Attorney, Appellate Division, Statewide Guardian Ad Litem
Office, Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.